   Case 2:17-cr-00191-WJM Document 30 Filed 03/29/21 Page 1 of 3 PageID: 109



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES,
                                                                       No. 2:17-cr-191 (WJM)
           ‘a.

                                                                               OPINION
 JERl’IAINE MASON.


WILLIAM J. MARTINI, U.S.DJ.:

        This matter comes before the Court by way of letter filed March 22, 2021, by pro
se Defendant Jermaine Mason (“Defendant”) arguing that the warden at his facility
misrepresented his medical conditions, upon which the Court then relied in denying his
motion for compassionate release and a reduction in sentence under the first Step Act, 18
U.S.C. § 3582(c)(l)(A). ECf No. 28. The Court will liberally construe Defendant’s letter
as an informal application for reconsideration of the November 5, 2020 Opinion and Order.
The Court did not Order the Govermnent to respond. For the reasons set forth below,
Defendant’s application is DENIED.

      I.         BACKGROUND

        Defendant is a forty-three-year-old imnate at FCI $chuylkill in Schuylkill,
Pennsylvania, where he is serving a sixty-five-month sentence on five counts of bank
robbery, in violation of 18 U.S.C. § 2113(a). ECF Nos. 12, 18. His projected full-term
release date, as calculated by the Bureau of Prisons (“BOP”), is July 10, 2022, after which
he will serve a three-year term of supervised release. ECF No. 22 at 2; ECf No. 18.

        In October of 2020, after exhausting his administrative remedies with the BOP,
Defendant moved for compassionate release and a reduction in sentence pursuant to 18
U.S.C. § 3582(c)(l)(A) on the grounds that his asthma and need for an inhaler place him
at risk of suffering a severe case of Covid-19 should he contract it. ECf No. 22 at 3. By
way of Opinion and Order dated November 5, 2020, the Court denied the motion, finding
Defendant failed to establish “extraordinary and compelling” reasons justifiing his release.
Op. at 2, ECF No. 23. Defendant did not present evidence (in the fonn of, for example,
medical records) of an asthma diagnosis or that he was being treated for the condition.’ Id.
To the contrary, the evidence that Defendant did provide was a letter from the warden
denying Defendant’s request for an inhaler and explaining that based on a review of his
medical file, Defendant was evaluated by his primary care provider on May 7, 2020, and

  It appears Defendant made efforts to obtain his medical records from FCI Schuylldll in May of 2020
before he filed any motion for compassionate release, only for the facility’s staff to instaict him to file a
freedom of Information Act (‘FOIA”) request to obtain his records. ECF No. 29.
  Case 2:17-cr-00191-WJM Document 30 Filed 03/29/21 Page 2 of 3 PageID: 110



“presented no clinical findings to support an asthma diagnosis, nor be prescribed an
inhaler.” Id.; Ex. B, ECF No. 21-2 at 3.

       One month later, by way of letter dated December 8, 2020, Defendant advised the
Court he tested positive for Covid-19 and disputed the warden’s contention about his
asthma diagnosis. ECF No. 25. On March 22, 2021, Defendant filed a second letter which
again contests the warden’s statement that he is not diagnosed with asthma and does not
require an inhaler. ECF No. 28. Defendant attached his medical records that the flOP
appears to have provided to him only recently, and that were not previously presented to
the Court with his initial motion for compassionate release. ECF No. 29. In this regard,
the Court will liberally construe Defendant’s letter as an informal application for
reconsideration and will address his new evidence below. See United States v. Delgado,
363 F. App’x 853, 855 (3d Cir. 2010) (“We have long held that courts must liberally
construe pro se filings with an eye toward their substance rather than their fonm”).

    II.   ANALYSIS

        “The scope of a motion for reconsideration    .   .   is extremely limited.” Blystone v.
                                                              .



Horn, 664 F.3d 397, 415 (3d Cir. 2011) (citing Howard Hess Dental Labs., Inc. v. Dentsply
Int’l Inc., 602 f.3d 237, 251 (3d Cir.20l0)). To prevail, the moving party must show at
least one of the following grounds: “(1) an intervening change in the controlling law; (2)
the availability of new evidence that was not available when the court [issued its Order];
or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s
Seafood Cafe ex. rel. Lou—Ann v. Quinteros, 176 f.3d 669, 677 (3d Cir. 1999); see also
United States v. Mavfield, No. 07-801 (RMB), 2020 WL 3604090, at *2 (D.N.J. July 2,
2020) (applying this standard to a criminal defendant’s motion for reconsideration of the
Court’s Opinion and Order denying compassionate release). A motion that “merely raises
a disagreement with the Court’s initial decision” or raises new arguments that the movant
could have addressed in the original submission is not an appropriate reconsideration
motion. Chttrch & Dwight Co. v. Abbott Labs., 545 F. Supp. 2d 447, 450 (D.N.J. 2008).

       Here, Defendant’s newly available medical records—which include only a clinical
encounter summary dated January 19, 2018; a clinical encounter summary dated December
21, 2018; and a medication summary for the period of January 8, 2019, through January 8,
2020—indeed reveal that Defendant has suffered from asthma and had an active
prescription for an inhaler through 2018 and 2019. ECF No. 29. According to the clinical
encounter summary from December 21, 2018, Defendant “only uses [an] inhaler when ‘it
gets dusty and really cold.” Id. His medical records further indicate that the inhaler was
not prescribed for daily use, but to be used as needed to prevent or relieve an asthma attack.
Id. In May of 2020, Defendant’s inhaler prescription was not renewed. ECF No. 2 1-2.
When Defendant made an administrative request for a new prescription, the warden
responded that Defendant was evaluated by his primary care provider on May 7, 2020, and
“presented no clinical findings to support an asthma diagnosis, nor be prescribed an
inhaler.” Ex. B, ECF No. 21-2 at 3.
                                               2
    Case 2:17-cr-00191-WJM Document 30 Filed 03/29/21 Page 3 of 3 PageID: 111




         The new evidence Defendant provides does not alter the Court’s original
determination that compassionate retease is not warranted here, first, Defendant tested
positive for the virus in December of 2020 and, presumably, has since recovered. The
Centers for Disease Control and Prevention (“CDC”) continues to study the likelihood,
frequency, and severity of reinfection, but states that while “cases of reinfection with
Covid-19 have been reported,” they remain “rare.” CDC, Reiifection with Covid-]9,
https ://www. cdc .gov/coronavims/2 01 9-ncov/your-healthireinfection.htrnl (last accessed
Mar. 25, 2021); see United States v. St. Valuer, No. 07-6 13 (SDW), 2021 WL 689118, at
*4 (D.N.J. Feb. 23, 2021). Additionally, there is hope that infection rates will decrease as
the BOP continues to vaccinate both inmates and staff at its facilities. See generall,,v, BOP,
Covid-] 9 Vaccine Implementation, https ://www.bop .gov/coronavirus/ (last accessed Mar.
25, 2021).

        Second, the Court in no way intends to minimize Defendant’s health concerns, but
he has not established that his asthma, whether currently active or in remission, constitutes
an “extraordinary and compelling” reason justifying his release. Courts in this District
have denied compassionate release to imnates suffering from asthma andlor other health
issues, despite the risk of Covid- 19, for lack of “extraordinary and compelling” reasons.
See (h’zited States v. Muhammad, No. 14-502 (SDW), 2021 WL 568076, at *2 (D.N.J. Feb.
16, 2021) (collecting cases). Accordingly, absent a finding of “extraordinary and
compelling” reasons in Defendant’s case, the Court will decline to reverse its November 5,
2020 Opinion and Order denying his motion for compassionate release under the First Step
Act, 12 U.S.C. § 3582(c)(1)(A), and will deny his motion for reconsideration.2

    III.    CONCLUSION

      For the reasons stated above, Defendant’s motion for reconsideration, ECF No. 29,
is DENIED. An appropriate Order shall follow.



                                                               ILLI        J. M RTINI, U.S.D.J.

Date: March 29, 2021




2
 In the absence of “extraordinary and compelling” reasons, the Court need not undertake an analysis of the
18 U.S.C. § 3553(a) sentencing factors. See United States v. McNair, 481 F. Supp. 3d 362, 370 (D.N.J.
2020); St. Vat/icr, 2021 VvI 689118, at *5

                                                    3
